Citation Nr: 0003172	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
encephalopathy.

2.  Entitlement to a compensable disability rating for scars 
as the residuals of a shell fragment wound to the head and 
neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from April to 
November 1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 1997.  The veteran perfected a timely 
appeal of the July 1997 decision to the United States Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  By 
order dated in April 1999, the Court vacated the Board's 
decision as to both issues, and remanded the appeal to the 
Board in accordance with a Joint Motion for Remand, filed by 
both parties in the case.  The Court did not retain 
jurisdiction over the matter.


REMAND

As noted above, the Court vacated the Board's previous 
decision denying service connection for post-traumatic 
encephalopathy and a compensable disability rating for 
residual scars of a shell fragment wound to the head and neck 
because of several defects in the evidence upon which the 
Board based the denials.  Upon remand, the Board is 
instructed to schedule the veteran for complete neurologic 
and orthopedic examinations.  The Board is also instructed to 
ensure the RO's full compliance with the remand requests.  
Following return of the veteran's claims files to the Board, 
the Board is reminded to set forth reasons and bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record, and to apply the doctrine of 
reasonable doubt to its evaluation of the evidence.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for encephalopathy and/or shell 
fragment wound scars of the head and neck 
since 1996, the date of receipt of the 
most recent information in the claims 
file.  Upon receipt of this information, 
and following the securing of any 
necessary releases, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
neurologic examination to determine 
whether post-traumatic encephalopathy is 
present and, if so, whether the 
disability is related to the service-
connected shell fragment wound of the 
head and neck.  The veteran's claims 
files, including all records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
in conjunction with the examination.  
Following review of the claims files, the 
examiner is requested to note that such 
review has been accomplished.  All tests 
and studies deemed helpful by the 
examiner should be conducted and the 
results made available to the examiner 
for review.  If post-traumatic 
encephalopathy is identified, the 
examiner is requested to form and present 
a definite opinion as to whether the 
disability is related to the service-
connected shell fragment wound of the 
head and neck.  The complete rationale 
for all opinions expressed should be 
fully explained.  A legible and complete 
report of the examination and any tests 
and studies should be included in the 
veteran's claims files.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected shell fragment wound scars.  
The veteran's claims files, including all 
records obtained pursuant to the above 
request must be made available to the 
examiner for review in conjunction with 
the examination.  Following review of the 
claims files, the examiner is requested 
to note that such review has been 
accomplished.  All tests and studies 
deemed helpful by the examiner should be 
conducted and the results made available 
to the examiner for review.  The examiner 
is requested to describe each scar in 
detail and identify the affected Muscle 
Group.  A discussion of the extent of 
muscular involvement resulting from each 
shell fragment wound is requested as 
well.  Clear and focused color 
photographs of the scars should be taken 
and associated with the examiner's 
report.  The complete rationale for all 
opinions expressed should be fully 
explained.  A legible and complete report 
of the examination and any tests and 
studies should be included in the 
veteran's claims files.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If additional 
evidentiary development is necessary to 
fully comply with the Board's remand, 
such action should be accomplished prior 
to further review.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 


